           Case 1:19-cv-00192-DLB Document 1-9 Filed 01/18/19 Page 1 of 1



                                 CLOSING STATEMENT

Disbursement of Funds: M/Y “G-Force,” a 2006 Caison 64
                       (USCG: 1178391 | HIN: CYE00002J506)

                  G-FORCE
 Seller:                                    Buyer:              BNP VENTURES, LLC
              SPORTFISHING, INC.

Purchase Price:      $1,700,000.00 USD (One Million Seven Hundred Thousand Dollars
                                       and Zero Cents)
                             Purchase Price:                   $1,700,000.00 (USD)
                      Less Deposit Received:                        - $0.00 (USD)

                      Balance Due at Closing:                  $1,700,000.00 (USD)
Funds to Be Distributed as Follows:
       $1,700,000.00 USD to Seller (Total Purchase Price)

                     $     N/A             Listing Broker
                     $     0.00            Selling Broker
                     $ 1,045,012.11        BB&T Bank


Total Distributed to Seller: $654,987.89 USD (Six Hundred Fifty-Four Thousand Nine
                             Hundred Eighty-Seven Dollars and Eighty-Nine Cents)



 G-FORCE SPORTFISHING, INC.        Date                    BNP VENTURES, LLC         Date
 By: Melissa Obetz                                         By: BILL KELLER
 President                                                 Managing Member
 Seller                                                    Buyer




                                       Closing Statement                             Exhibit H
                                               1
